Citation Nr: 1646955	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  14-15 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a somatoform pain disorder, to include as secondary to service-connected postoperative right inguinal hernia and postoperative hydrocele with transient hematoma disabilities. 

3.  Entitlement to a rating in excess of 10 percent for postoperative right inguinal hernia.

4.  Entitlement to a compensable rating for postoperative hydrocele with transient hematoma.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1975 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that issues including whether new and material evidence was received to reopen service connection claims for depression and an anxiety disorder were addressed in an April 2016 rating decision and that a notice of disagreement has been received from that determination.  VA records show these matters are being further developed by the RO, but they have not been addressed in a statement of the case and they are not presently before the Board on appeal.

The issues of entitlement to service connection for a somatoform pain disorder, entitlement to a rating in excess of 10 percent for postoperative right inguinal hernia, and entitlement to a compensable rating for postoperative hydrocele with transient hematoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A right knee disability was not manifest during active service, right knee arthritis was not manifest within one year of service; and, the preponderance of the evidence fails to establish that a present right knee disability is etiologically related to service.

CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify has been met.  See VA correspondence dated in March 2012.  Neither the Veteran, nor his attorney, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.  

Additional VA treatment records and examination reports were received after the right knee claim was last adjudicated by the AOJ.  However, on review, and contrary to the issues being Remanded, none of those records are relevant to the right knee claim.  The generation of a supplemental statement of the case (SSOC) is not necessary and consideration of the right knee claim may proceed.  See 38 C.F.R. §§ 19.31, 19.37.  

The Veteran has not been provided a VA examination of his right knee disorder.  In that regard, the Veteran was asked to provide evidence in support of his claim that he had a right knee disability as a result of active service (i.e., how he believed his right knee disorder was related to service), but that no such information was provided.  There is also no indication that his present right knee disability may be reasonably attributed to any specific event, injury, or disease during active service.  Therefore, an examination as to this matter is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  

The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
      
Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has a right knee disability as a result of active service.  These assertions are vague, however.  No specific information as to a relationship to service was provided.  Service treatment records are negative for complaint, treatment, or diagnosis related to the right knee.  VA treatment records include diagnoses of knee arthralgia and include reference to a history of right knee surgeries times two and osteoarthritis.  No opinions as to etiology were provided.  VA reports dated in July 1999 and May 2004 noted the Veteran had right knee pain after being struck by a motor vehicle in 1998.  Private treatment reports dated in February and March 2002 also noted right knee disorders with a history of having been struck by an automobile in October 1998.  A November 2009 private medical statement noted he had chronic right knee pain for more than 10 years without opinion as to etiology.  

Based upon the evidence of record, the Board finds that a right knee disability not manifest during active service, arthritis was not manifest within a year of discharge, and that the preponderance of the evidence fails to establish that a present right knee disability is etiologically related to service.  There is no competent evidence of any symptoms or treatment attributable to a right knee disability for more than 20 years after the Veteran's discharge from active service.  To the contrary, the evidence of record demonstrates his right knee disability arose as a result of a his having been struck by an automobile in October 1998.

Consideration has also been given to the Veteran's personal assertion that he has a right knee disability related to active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue is not a condition readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  Any such lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for a right knee disability is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a right knee disability is denied.


REMAND

An SSOC must be furnished to the Veteran and his representative when additional pertinent evidence is received after the most recent SSOC.  38 C.F.R. §§  19.31, 19.37.  A review of the available record reveals that pertinent evidence as to the issues remaining on appeal was received by VA that has not been addressed in a supplemental statement of the case.  The Board notes that VA treatment records obtained in April 2016 and December 2016 include reports of inguinal hernia and scrotal pain and that reports list somatoform pain disorder as an active medical issue.  The Veteran's inguinal hernia was also evaluated in an April 2016 VA examination.  Accordingly, a Remand for additional development as to these matters is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


